Citation Nr: 0613651
Decision Date: 03/13/06	Archive Date: 06/16/06

DOCKET NO. 03-24 417                        	DATE MAR 13 2006

	On appeal from the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Whether new and material evidence has been received to reopen the claims for entitlement to service connection for the cause of the veteran's death and entitlement to Dependency and Indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

2. Entitlement to service connection for the cause of the veteran's death.

3. Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The appellant is the widow of the veteran who served on active duty from September 1944 to Apri1 1946, from July 1947 to January 1950, and from July 1950 to November 1966. He died in Apri1 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant, the veteran's widow, service connection for the cause of the veteran's death, entitlement to DEA benefits under Chapter 35, and entitlement to DIC benefits under 38 U.S.C.A. § 1318.

This appeal was originally presented to the Board in June 2004, at which time it was remanded for additional development. It has now been returned to the Board.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO. If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case. Barnett v. Brown, 8 Vet. App. 1,4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. The issue of entitlement

-2



to DEA benefits under Chapter 35 is deferred pending development on another issue perfected for appeal.

FINDINGS OF FACT

1. The VA has fulfilled its notice and duty to assist to the appellant by obtaining and fully developing all relevant evidence necessary for the equitable disposition of the issue addressed in this decision.

2. The August 2000 rating decision which denied service connection for the cause of the veteran's death is final.

3. The evidence submitted since the August 2000 denial has not been previously considered by VA, bears directly and substantially upon the specific matter under consideration and is, by itself or in connection with evidence previously assembled so significant that it must be considered in order to fairly decide the merits of the claims.

4. The veteran died on Apri1 xx, 2000. The immediate cause of death was an intracerebral hemorrhage, with a hypertensive cerebral vascular accident, hypertension, and diabetes mellitus also contributing to his death.

5. At the time of his death, the veteran had been awarded service connection for optic nerve atrophy of the right eye, with a 30 percent rating, a left knee disability, with a 20 percent rating, and a chronic anxiety reaction, with a 10 percent rating. His combined rating was 50 percent.

6. A service-connected disability was not the immediate or underlying cause of the veteran's death, nor was a service-connected disability etiologically related to the cause of the veteran's death.

- 3 



CONCLUSIONS OF LAW

1. The RO's August 2000 decision denying service connection for the cause of the veteran's death. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2. Evidence submitted since the RO's August 2000 decision is new and material with respect to the claim for service connection for the cause of the veteran's death, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2005).

3. A disability incurred in or aggravated by service, or which may be presumed service-connected, did not cause or contribute substantially or materially to the cause of the veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102. 3.159. 3.303, 3.307, 3.309, 3.312 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the

-4



claim. 38 U.S.C.A. § 51O3(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(I). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson,
19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has complied with the VCAA, as well as the implementing regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the represeiitative, if any, of any -information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Board is granting the appellant's claim to reopen the previously denied claim for service connection for the cause of the veteran's death. No additional evidence is required to make a determination as to this issue, and, hence, any failure to comply with VCAA requirements as to this issue would not be prejudicial to the appellant. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

In reference to the claim for service connection for the cause of the veteran's death on the merits, the appellant has been informed of the evidence needed to show her entitlement to the benefits claimed via January 2002, November 2004, and January 2005 RO letters, a May 2002 rating decision and subsequent rating decisions, the July 2003 statement of the case (SOC), the October 2003 and October 2005

- 5 



supplemental statements of the case (SSOCs), and the June 2004 Board remand. In addition, the RO letters issued in January 2002, November 2004, and January 2005, the July 2003 SOC, and October 2003 and October 2005 SSOCs provided the appellant with specific information relevant to the VCAA. Thus, no further notices are required. See Quartuccio, supra.

Secondly , VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the case. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c). In this case, all identified and available evidence has been obtained, including all relevant treatment records and examination reports. Thus, the Board finds that no additional evidence, which may aid the appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding; and the duty to assist requirement has been satisfied. See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices. Although the VA notices that were provided to the appellant do not contain the "fourth element" per se, the Board finds that the appellant was otherwise fully notified of the need to give to VA any evidence pertaining to her claim. By the informational letter, the rating decisions, the SOC, the Board remand, and the SSOCs, VA satisfied the fourth element of the notice requirements. Therefore, to decide the appeal regarding the appellant's claim discussed herein would not be prejudicial error to the claimant. See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In the present case, in a January 2002 RO letter (as well as in any subsequent letters), the claimant was given notice of the VCAA requirements,

- 6



which was prior to the initial May 2002 unfavorable AOJ decision that is the basis of this appeal.

In this respect, the January 2002 RO letter properly notified the appellant of the evidence required to substantiate her claim for VA benefits. In addition, the reasons and bases of the May 2002 rating decision, the July 2003 SOC, the June 2004 Board remand, and the October 2003 and October 2005 SSOCs specifically explained to the appellant what the evidence must show in order to establish the benefits sought. It is unclear from the record whether the appellant was explicitly asked to provide "any evidence in [her] possession that pertains" to her claim. See 38 C.F.R. § 3.159(b)(1). Nevertheless, as a practical matter the Board finds that she has been notified of the need to provide such evidence, for the following reasons. The AOJ's January 2002 letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to the AOJ. In addition, the July 2003 SOC and October 2003 and October 2005 SSOC contained the complete text of 38 C.F.R. § 3.159(b)(I), which includes such notice. Under these circumstances, the Board is satisfied that the appellant has been adequately informed of the need to submit relevant evidence in her possession.

II. New and material evidence

In reviewing the record, the Board notes that service connection for the cause of the veteran's death was initially denied by the RO in August 2000, and the appellant was so informed that same month. As this decision was not appealed in a timely manner, it became final. 38 U.S.C.A. § 7105 (West 2002). While the RO considered the appellant's August 2001 application to reopen her claim on the merits, the Board must address the issue of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

- 7



Under applicable criteria, a claim that is the subject of a prior final denial maybe reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Mania v. Derwinski, 1 Vet. App. 140 (1991). For applications to reopen received prior to August 29, 2001, as is the case here, new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996). This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).	.

Among the evidence submitted by the appellant subsequent to August 2000 in support of her claim is a July 2001 letter from L.R.L.R., M.D. In his letter, Dr. R. stated the veteran's service-connected psychoneurosis contributed to his arterial hypertension, which in turn resulted in his fatal intracerebral hemorrhage. This evidence is new, in that it was not of record at the time of the August 2000 denial. It is also material,. in that it bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.

- 8 



The appellant having submitted new and material evidence, her claim for service connection for the cause of the veteran's death is reopened, and it may now be considered on the merits. Because the claim for service connection for cause of the veteran's death has already been considered on the merits by the RO, there is no prejudice to the appellant resulting from the Board's consideration of this issue on the merits at this time. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).

III. Service connection

The appellant seeks service connection for the cause of the veteran's death. When a veteran dies from a service-connected or compensable disability, the Secretary shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents. 38 U.S.C.A. § 1310 (West 2002). Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service. See 38 U.S.C.A. § 1310(b) (West 2002). The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312 (2005). The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2005). The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c) (2005).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death. See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(I) (2005). If the service-connected

- 9 



disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases. See 38 C.F.R. § 3.312(c)(3) (2004). A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

In the present case, the veteran's death certificate indicates he died on April 15, 2000. The immediate cause of death was an intracerebral hemorrhage. Other principal causes of death included a hypertensive cerebral vascular accident, hypertension, and diabetes mellitus. At the time of his death, the veteran had been awarded service connection for optic nerve atrophy of the right eye, with a 30 percent rating, a left knee disability, with a 20 percent rating, and a chronic anxiety reaction, with a 10 percent rating. His combined rating was 50 percent.

The appellant alleges the veteran's anxiety contributed to his hypertension, which in turn contributed to his fatal intracerebral hemorrhage. Review of the veteran's terminal treatment records from the VA medical center does not indicate a nexus between his anxiety reaction and his hypertension or intracerebral hemorrhage. However, in a July 2001 letter, L.R.L.R., M.D., stated the veteran's service-connected psychoneurosis contributed to his arterial hypertension, which in turn resulted in his fatal intracerebral hemorrhage. This opinion was based on the doctor's review of the veteran's "record", although the doctor did not specifically indicate which records he reviewed.

In August 2004, the appeal was reviewed by a VA psychiatrist who examined the veteran's claims folder, to include his service medical records and his terminal treatment records. The VA psychiatrist noted that the veteran's anxiety reaction had first been diagnosed in 1968, more than 30 years prior to his fatal intracerebral hemorrhage. Based on his review of the record, the VA psychiatrist found the veteran's anxiety reaction had "no contribution nor any relation at all, to his cause

- 10 



of death." Dr. R.'s opinion was found to be "mere conjecture" with "no scientific evidence to sustain such an opinion." In subsequent August 2004 VA medical opinion statements, other VA physicians found no nexus between the veteran's service-connected right eye and/or left knee disabilities and his cause of death.

After considering the entire record, the Board finds the preponderance of the evidence to be against the appellant's claim for service connection for the cause of the veteran's death. The evidence does not indicate the veteran's cause of death was incurred during military service, or was related to a service-connected disability .

In this case, the record contains a medical opinion on the question of whether the veteran's .anxiety reaction resulted in or contributed to his hypertension, which ultimately resulted in his fatal intracerebral hemorrhage. "It is the responsibility of the BV A . . . to assess the credibility and weight to be given to evidence." Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Woodv. Derwinski, 1 Vet. App. 190, 19293 (1992". With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators. . ." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While Dr. R.'s 2001 opinion suggests the veteran's anxiety increased his blood pressure, he did not note a medical basis for this opinion. The doctor also did not discuss the discrepancy between the veteran's diagnosis of anxiety reaction in 1968 and his death in 2000, a time gap of over 30 years. Finally, Dr. R. did not discuss with specificity how the veteran's anxiety reaction, which had been rated as only 10 percent disabling for many years, indicative of a relatively minor level of impairment, could nonetheless contribute to his death. The Board notes that Dr. R.

- 11 



does not appear to have treated the veteran or examined him prior to his death. The record also contains no evidence that Dr. R. reviewed the veteran's terminal treatment records. Thus, the Board does not find Dr. R.'s opinion to be overy persuasive, as it appears to be based only on a partial review of the medical record, and merely offers a speculative conclusion not otherwise supported in the statement. In contrast, the 2004 VA physician's medical opinion, which found the veteran's hypertension and intracerebral hemorrhage were unrelated to his anxiety reaction, was rendered based on all medical evidence of record, including both the veteran's service and post-service medical records. For this reason, the Board finds it more probative regarding a possible nexus between the veteran's anxiety reaction and his cause of death. .

The remainder of the evidence does not suggest the veteran's intracerebral hemorrhage, hypertensive cerebral vascular accident, hypertension, or diabetes mellitus were incurred during military service, or were secondary to his service-connected anxiety reaction, optic nerve atrophy of the right eye, or left knee disability. The appellant has herself suggested the veteran's hypertension and intracerebral hemorrhage were a result of his service-connected anxiety reaction, but as a layperson, her testimony regarding matters of medical diagnoses and/or etiology are not binding on the Board. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, the preponderance of the evidence is against the award of service connection for the cause of the veteran's death. Neither the veteran's principal nor contributory causes of death were incurred during active military service, and such disabilities have not been shown to have been due to or a result of a service-connected disability. As a preponderance of the evidence is against the award of service connection for the cause of the veteran's death, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

- 12 



ORDER

The appellant having submitted new and material evidence, her claim for service connection for the cause of the veteran's death is reopened.

Service connection for the cause of the veteran's death is denied.

REMAND

In reviewing the record, the Board observes that the May 2002 rating decision from which this appeal originates also denied entitlement to DEA benefits under Chapter 35, Title 38, United States Code and DIC benefits under 38 U.S.C.A. § 1318. Furthermore, the appellant's Notice of Disagreement encompassed all issues within that rating decision, and entitlement to both DEA and DIC benefits were noted as issues on the statement of the case. Because the appellant indicated intent to appeal all issues listed on the statement of the case, these issues remain in appellate status before the Board.

As noted in the introduction, DIC benefits under 38 U.S.C.A. § 1318 were previously denied by the RO in August 2000, and this decision became final. See 38 U.S.C.A. § 7105 (West 2002). Thus, the appellant's DIC claim may only be reopened upon the submission of new and material evidence. See 38 U.S.C.A. § 5108 (West 2002). However, the appellant has not been afforded the laws and regulations pertaining to reopening previously and finally denied claims. As such, her application to reopen her § 1318 claim must be remanded to the RO for proper notice and development. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 19.29(b) (2005).

- 13 



The appellant's claim for DEA benefits under Chapter 35, Title 38, United States Code, however, may not be considered on the merits at this time, as it is inextricably intertwined with her DIC claim under 38 U.S.C.A. § 1318, and is therefore deferred pending full development of that issue. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Therefore, in light of the above, this issue is REMANDED for the following additional development:

1. The RO should again consider the appellant's application to reopen her DIC claim under 38 U.S.C.A. § 1318. If this benefit remains denied, a supplemental statement of the case should be afforded the claimant with the appropriate laws and regulations regarding the reopening of previously denied claims. This supplemental statement of the case should also include any evidence added to the record since the July 2003 statement of the case. The appellant and her representative should be given the opportunity to respond thereto.

2. Thereafter, the RO should again consider the veteran's pending claim for DEA benefits under Chapter 35 on the merits and in light of any additional evidence added to the record. If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case on this issue and given the opportunity to respond thereto.

- 14



Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

- 15 



